         Case 2:20-cv-05477-PBT Document 26 Filed 11/04/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KATHY BARNETTE AND CLAY D.                      ) CIVIL ACTION
 BREECE                                          )
                                                 )
               Plaintiffs,                       )
                                                 )
                                                 )
        v.                                       ) No. 2-20-cv-05477
                                                 )
 KENNETH E. LAWRENCE JR., VALERIE                )
 A. ARKOOSH. MD, MPH, FRANK DEAN,                )
 in their individual capacities,                 )
                                                 )
               Defendants.                       )

                                NOTICE OF APPEARANCE

TO THE CLERK:

       Kindly enter the appearance of A. Michael Pratt on behalf of proposed intervenor, the

Pennsylvania Democratic Party, in the above captioned matter.

                                                   Respectfully submitted,

Dated: November 4, 2020                            GREENBERG TRAURIG, LLP

                                                   s/ A. Michael Pratt
                                                   A. Michael Pratt
                                                   GREENBERG TRAURIG, LLP
                                                   1717 Arch Street, Suite 400
                                                   Philadelphia, PA 19103
                                                   (t) 215.972.5916/7818/7826
                                                   (f) 215.988.7801
                                                   prattam@gtlaw.com
                                                   greenbergk@gtlaw.com
                                                   rosemana@gtlaw.com

                                                   Attorneys for Intervenor
         Case 2:20-cv-05477-PBT Document 26 Filed 11/04/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I, A. Michael Pratt, hereby certify that on November 4, 2020, I caused a true and correct

copy of the foregoing Notice of Appearance to be served on counsel of record for Plaintiffs and

Defendants listed on the docket via the Court’s ECF system.



                                                          /s/ A. Michael Pratt
                                                          A. Michael Pratt
